Citation Nr: 1203569	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a disorder manifested by anxiety disorder and depression.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran performed active military service from January 1974 to April 1975. 

This matter arises to the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2007-issued rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2006 decision denied service connection for panic disorder and a bilateral foot condition. The May 2007 decision continued to deny service connection for panic disorder. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the competent and probative evidence does not show that the Veteran has ever been treated for or diagnosed with PTSD.  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety disorder and depression.

In August 2008, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of that hearing has been associated with the claims folder.  

In January 2009 and December 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in April 2010 and October 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral foot condition and his military service.
  
2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.


CONCLUSIONS OF LAW

1.  A bilateral foot condition was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral foot condition and for an acquired psychiatric disorder.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2009 and December 2010, the Board remanded these claims and ordered the AMC to schedule the Veteran for a VA examination with respect to his bilateral foot condition and acquired psychiatric disorder and associate reports of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations with respect to his acquired psychiatric disorder and bilateral foot condition in January and March 2011 and reports of the examinations were associated with his claims folder.  The Veteran's acquired psychiatric disorder and bilateral foot claims were readjudicated via the April 2010 and October 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in July 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in a November 2007 statement of the case (SOC), and the AMC readjudicated the Veteran's claims in April 2010 and October 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination for his bilateral foot condition in January 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran was provided a VA examination and nexus opinion with regard to his claim for an acquired psychiatric disorder.  However, as will be discussed below, the Board finds that the VA examination is inadequate for evaluation purposes.  Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease, in service resulting in his acquired psychiatric disorder.  As set forth below, the Board has found the Veteran's allegations concerning the alleged in-service psychiatric trauma to be inherently unreliable and not credible, providing evidence against his own claim.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of an acquired psychiatric disorder, but the Veteran's unreliable and incredible testimony could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, another VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service disease or injury occurred.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in August 2008.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Service connection for a bilateral foot condition

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including peripheral neuropathy, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a bilateral foot condition, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in July 2005.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with bilateral tinea pedis and peripheral neuropathy of both feet.  See the January 2011 VA examination report.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran testified before the undersigned in August 2008 that athlete's foot arose during basic training and it has plagued him since then.  He testified that during active service as an infantryman, his feet were under considerable foot stresses.  He testified that neuropathy of the feet was discovered some time after active service. 

The Board observes that Veteran's service treatment records, to include his February 1975 separation examination, are absent any complaints of or treatment for a foot condition.  Additionally, the record does not reflect medical evidence showing any manifestations of neuropathy of the lower extremities during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of neuropathy of the lower extremities until January 1999 (more than 20 years after his separation from active service).  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current bilateral foot condition is not related to his military service.

Specifically, the Veteran was afforded a VA examination in January 2011.  In addition to the results of a current examination, the VA examiner considered the Veteran's history of military training, and his report of pain in his feet during that period.  Despite the Veteran's in-service foot pain, the examiner concluded that the Veteran's current bilateral foot condition "is less likely as not (less than 50/50 probability) caused by or a result of his time in the service."  The examiner's rationale for his conclusion was based on an examination of the Veteran and consideration of his medical history.  The examiner specifically noted the lack of medical documentation of the bilateral foot condition until the 1990s.  Moreover, the examiner reported that the Veteran currently suffers from diabetes, and that diabetes is a very common cause of peripheral neuropathy and can also worsen tinea pedia.  He further reported that the timing of the diabetes diagnosis coincides with the timing of the treatment for and diagnoses of the bilateral foot condition.  As such, the examiner indicated that the Veteran's current bilateral foot condition is not at least as likely as not related to his military service.        

The January 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the January 2011 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a bilateral foot condition for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of foot pain during military service, and determined that the in-service foot pain did not cause his current bilateral foot condition.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his feet), has presented no probative clinical evidence of a nexus between his bilateral foot condition and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral foot condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral foot condition and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral foot condition continually since service.  However, the first postservice evidence of complaint of, or treatment for, a foot condition is dated in January 1999.  See a private treatment record from H.H., M.D., dated in January 1999.  This was more than 20 years after the Veteran left service in April 1975.  

While the Veteran is competent to report foot pain over the years since service, the Board notes that a foot condition was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a bilateral foot condition since service are not credible.  His February 1975 separation examination from service as well as the January 2011 VA examination contradict any current assertion that his current bilateral foot condition was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a bilateral foot condition for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot condition.  The benefit sought on appeal is accordingly denied.

Service connection for an acquired psychiatric disorder

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

As detailed above, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), the competent and probative evidence of record documents multiple diagnoses of an acquired psychiatric disorder, to include anxiety disorder and depression.  See, e.g., a VA treatment record dated in July 2005.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to crucial Hickson element (2), in-service incurrence of an injury or disease, the Veteran contends that he experienced his first panic attack during military service in October 1974 while working the targets on the firing range.  His job was to fix the targets while others fired bullets at them. He recalled that his supervisor warned him that he could get shot doing his job.  He testified, "It scared me to the point it paralyzed me, you know."  See the August 2008 Board hearing transcript, page 8.  He further testified that he experienced subsequent "mild" panic attacks.  Id.    

The Board notes that the Veteran is competent to attest to experiencing panic attacks during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    

However, the Board finds the Veteran's statements to be lacking in probative value and are not credible in light of his entire medical history, which indicates no suggestion of treatment for an acquired psychiatric disorder in-service or for decades thereafter.  The earliest document showing a history by the Veteran of sustaining an acquired psychiatric disorder dating back to service is in July 2005, when he filed his claim for VA benefits.  Moreover, although the Veteran indicated in the July 2005 statement that he has had an acquired psychiatric disorder since military service, the earliest treatment or diagnosis of an acquired psychiatric disorder is in July 1993.  See a treatment record from the Anniston Army Depot dated in 2002.  This is more than 15 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

Additionally, the Board observes that the Veteran specifically denied depression or excessive worry and nervous trouble of any sort on a service report of medical history dated in February 1975.  Further, the Veteran has provided contradictory reports of the onset of his acquired psychiatric disorder.  In particular, the Veteran stated during a March 2009 VA psychiatric evaluation that his psychiatric disorder symptomatology started after his discharge from the military.  However, he stated on his intake form for the March 2009 evaluation that he was discharged from the military in 1975 due to anxiety.  As discussed above, his military records are absent any complaints of or treatment for an acquired psychiatric disorder.  The Board finds that these reports of history, taken in conjunction with treatment are far more probative than the more recent assertions from the Veteran that his current psychiatric disorder has persisted since service.  

In giving more weight to the history provided during the February 1975 report of medical history and March 2009 treatment, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of an acquired psychiatric disorder since service is not credible in light of both the lack of any post service treatment or complaints of mental health treatment until July 1993 and the history reported by the Veteran in February 1975 when he denied any psychiatric symptomatology as well as his conflicting report of the onset of his psychiatric disorder at the March 2009 VA treatment evaluation.    

Accordingly, the Veteran's recent unsupported and self-serving statements concerning in-service panic attacks and treatment for such are at odds with the remainder of the record, which is devoid of any indication that any injury or disease occurred during service or for more than 15 years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board adds that the record does not reflect medical evidence showing any manifestations of psychoses during the one-year presumptive period after separation from service or thereafter.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011).  As such, service connection is not warranted on a presumptive basis.

In short, there is no objective indication of an in-service disease or injury manifesting in an acquired psychiatric disorder.  Hickson element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent and probative evidence of record that establishes a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

The Board notes that the Veteran was afforded a VA psychological examination in March 2011.  After examination of the Veteran, review of his claims folder, and diagnosis of anxiety disorder NOS (not otherwise specified), the VA examiner concluded that "it is at least as likely as not that anxiety disorder NOS is related to active military service."  The examiner's rationale for her conclusion was based on the Veteran's reported onset of his acquired psychiatric disorder.  While the March 2011 VA examiner, as a licensed psychologist, is competent to render medical opinions, her opinion appears to be based on the Veteran's self-reported history including that he had experienced in-service psychiatric trauma.  As discussed above, this statement as to a history of in-service psychiatric trauma is inconsistent with the postservice medical findings.  In light of the reliance upon this unsubstantiated report, the Board finds the etiology opinion of the March 2011 VA examiner to be of no probative weight.  The Court has held that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.   See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant]. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including panic attacks), has presented no clinical evidence of a nexus between his acquired psychiatric disorder and his military service.  Furthermore, the Board has found his statements regarding a history of acquired psychiatric disorder since service are not credible.  Likewise, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his claimed acquired psychiatric disorder during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current acquired psychiatric disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his acquired psychiatric disorder and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  However, as mentioned above, the first postservice evidence of complaint of, or treatment for, an acquired psychiatric disorder is in July 1993.  See a treatment report from the Anniston Army Depot dated in 2002.  This was more than 15 years after the Veteran left service in April 1975.  

To reiterate, while the Veteran is competent to report psychiatric symptomatology over the years since service, the Board notes that he was not diagnosed with an acquired psychiatric disorder on his February 1975 separation examination from service.  Additionally, he specifically denied depression or excessive worry and nervous trouble of any sort on a report of medical history dated in February 1975.  Further, he stated during a March 2009 VA psychiatric evaluation that his psychiatric disorder symptomatology started after his discharge from the military.  The Board therefore finds that the Veteran's current statements regarding a continuity of an acquired psychiatric disorder since service are not credible.  His February 1975 separation examination, to include the report of medical history, and March 2009 VA psychiatric evaluation contradict any current assertion that his current acquired psychiatric disorder was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for an acquired psychiatric disorder for many years after his separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety disorder and depression is denied.




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


